DISSENTING OPINION OF
MR. JUSTICE MACLEARY.
The dismissal filed by the fiscal in this case is identical with that filed in Nos. 490, 491, and 494. In fact, one seems to have been a copy of the other, changing only the names, dates, etc., to suit the proper ease.
All the reasons given in the preliminary remarks in No. 490 are applicable to this case also, and are effective on my mind in causing me to disagree with my colleagues as to their action heretofore taken.
This is an appeal from an order made in a habeas corpus •proceeding liberating a prisoner. Ramú had been accused before the municipal judge of burning his house in order *1012to get the insurance, and lie was committed to jail on default of a $2,000 bond.
The judge a quo on habeas corpus held that there was no evidence whatever that the burning was the work of an incendiary, and for that reason did not consider the guilty agency of the prisoner, nor the excess in the amount of the bond fixed for his provisional liberation.
I have not deemed it necessary to examine the facts critically, as contained in the record. Generally, appeals from decisions on habeas corpus, especially where the applicant is liberated, should not be encouraged. The accused, if guilty, can readily be rearrested if liberated on habeas corpus; and, if innocent, can apply for another writ if he should be remanded to prison. It is only in rare cases that an appeal should be taken from a ruling made on habeas corpus. There are too many such appeals filed in this court; and had the fiscal made a proper showing in this case on a motion directed to the discretion of the' court, as should have been done, his request for a dismissal of the appeal might very properly have been granted. But as this course was not taken and I regard the resolution entered herein as mere waste paper, I cannot agree to the same. Hence my dissent.